DETAILED ACTION
This is in response to communication filed on 12/26/2021.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 6, 11, and 16 are in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims for double patenting.

Claim Rejections - 35 USC § 101
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 101.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
	Claims
Claims 1 and 16 are amended to fix a typo of “the2-D matrix” to “the 2-D matrix.”

1. (Currently Amended) A processor comprising:
programmable configuration storage to store configuration information for a two-dimensional (2-D) matrix, the configuration information including a first value corresponding to a number of rows for the 2-D matrix, a second value corresponding to a number of columns for the 2-D matrix, and a start row value corresponding to a row of the 2-D matrix at which to restart execution of at least one of a plurality of matrix instructions;
decode circuitry to decode a single instruction having fields for an opcode and a source/destination 2-D matrix operand identifier, the opcode to indicate execution circuitry is to, in response to the decoded single instruction, zero each data element of the identified source/destination 2-D matrix, wherein the identified source/destination 2-D matrix is configured according to the stored configuration information; and
	execution circuitry to execute the decoded single instruction to, according to the opcode, zero each data element of the identified source/destination 2-D matrix solely based on the opcode.


a processor; and
an accelerator coupled to the processor, the accelerator including:
programmable configuration storage to store configuration information for a two-dimensional (2-D) matrix, the configuration information including a first value corresponding to a number of rows for the 2-D matrix, a second value corresponding to a number of columns for the 2-D matrix, and a start row value corresponding to a row of the 2-D matrix at which to restart execution of at least one of a plurality of matrix instructions;
decode circuitry to decode a single instruction having fields for an opcode and a source/destination 2-D matrix operand identifier, the opcode to indicate execution circuitry is to, in response to the decoded single instruction, zero each data element of the identified source/destination 2-D matrix, wherein the identified source/destination 2-D matrix is configured according to the stored configuration information; and
	execution circuitry to execute the decoded single instruction to, according to the opcode, zero each data element of the identified source/destination 2-D matrix solely based on the opcode.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications and Patents 20190042235, 20210216315, 20190042254, 11093247, 20190042255, 11023235, 20220019438, 20190042257, 20200348937, 20190042260, 10970076, 20190042261, 20190042448, 11023382, 20190042540, 20190079768, 20210286620, 10963246, 20200410038, 20210406018, 20210406012, 20210405974, 10866786, 20210096822, 20190102196, 10963256, 20210216323, 20190303167, 10664287, 20200387383, 20200026745, 20200050452, 20200104135, 10990396, 20210318874, 20200201932, 20200210173, 20200210174, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184